Citation Nr: 0021343	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-27 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a left 
knee disability.  

2.  Entitlement to a rating higher than 10 percent for 
sciatic neuritis of the left leg.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 1996 RO decision which granted service 
connection and a 10 percent rating for a left knee 
disability, and which denied an increase in a 10 percent 
rating for service-connected sciatic neuritis of the left 
leg.  The veteran appealed for higher ratings for both 
disabilities.  In a February 2000 RO decision, a 20 percent 
rating was assigned for the veteran's service-connected left 
knee disability, and he continues his appeal for an even 
higher rating for such condition. 


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
productive of moderate lateral instability, and some 
limitation of motion (5 degrees extension to 120 degrees 
flexion on last examination); arthritis of the left knee is 
not substantiated by X-ray findings.

2.  The veteran's service-connected sciatic neuritis of the 
left leg is productive of moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left knee disability are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for a 20 percent rating for sciatic neuritis 
of the left leg have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.124a, Code 8620 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from April 1944 to May 
1946.  His service medical records show he was diagnosed with 
neuritis of the sciatic nerve of the left leg.

In a July 1946 decision, the RO granted service connection 
and a 10 percent rating for sciatic neuritis of the left leg.  

On VA examinations in December 1946 and December 1951, the 
veteran was diagnosed with sciatic neuritis of the left leg.  

Medical reports from the North Country Veterans Clinic show 
that in June 1995 the veteran complained of left knee pain.  
The assessment, in pertinent part, was left knee problem.  He 
was advised to see a private orthopedist and to continue 
taking over-the-counter medication for relief of knee pain.  
In October 1995, he was seen on a routine follow-up visit.  
He related that he fell at home two months previously and 
that there were sensory problems in his left leg below the 
knee.  

In December 1995, the veteran submitted a claim for service 
connection for a left knee disability.

A January 1996 medical report from the North Country Veterans 
Clinic shows an assessment, in pertinent part, of arthritis 
of the left knee.  There is no indication that any X-rays 
were taken of the veteran's left knee to confirm the 
diagnosis.  

In a February 1996 statement, the veteran indicated that he 
had not been examined or treated recently in regard to his 
left knee.  He stated his knee caused him constant pain and 
gave out regularly so that he fell down.  He stated that he 
was losing feeling in his leg from the knee down and that his 
wife had moved into another bedroom because her sleep was 
disturbed by his moving around in an attempt to relieve the 
pain.  He asserted that he was unable to walk or shop much 
with his wife or to accomplish much around the house and that 
he was not as active as he once was due to his knee 
condition.  

On a February 1996 VA neurological examination, the veteran 
reported that he was retired, worked in maintenance up until 
two or three years previously, and lately his left knee had 
been causing him problems, particularly with pain and 
walking.  He denied any numbness or tingling.  On examination 
of the left lower extremity, there was tenderness to 
palpation at the knee area but no swelling.  There was no 
atrophy or fasciculation.  There was some giveaway weakness 
in the left foot, and muscle strength was 5/5.  The doctor 
also noted there was no evidence of weakness in the left 
foot.  A sensory examination was normal to all modalities, 
and the reflexes were mildly depressed in the left knee 
compared to the right knee.  In the assessment, the doctor 
stated the veteran had mechanical problems in his left knee, 
mostly related to arthritis.  The doctor stated that evidence 
of injury was not apparent and that the veteran did not have 
any focal weakness or sensory loss.  The doctor also stated 
the veteran had mildly decreased reflexes in his left ankle 
which could be the result of an old injury but that there was 
no significant evidence of focal neuropathy or radiculopathy 
on the examination.  There is no indication that any X-rays 
were taken of the veteran's left knee in association with the 
examination.  

In a July 1996 decision, the RO granted service connection 
and a 10 percent rating for traumatic arthritis of the left 
knee, as related to a service-connected left leg sciatic 
neuritis, effective from December 1995.  The RO also denied 
an increase in a 10 percent rating for left leg sciatic 
neuritis. 

In a May 1997 statement, Michael Seidman, M.D., indicated 
that the veteran told him he injured his left knee in service 
which then led to neuritis.  The doctor stated that the 
veteran recently developed increasing pain, instability of 
the knee, and progressive arthritic changes which appeared to 
be related to his original injury.  He also stated the 
veteran had progressive incapacity related to his problem.  
There is no indication from the doctor whether he took any X-
rays of the veteran's left knee to support the finding of 
arthritic changes.  

In May 1997, recent letters from the veteran's wife and 
daughter and photographs of one of the veteran's legs and 
home were received.  The veteran's wife and daughter stated 
that he was unable to walk or travel any distance; that he 
was selling his house on account of his left leg condition, 
because he was unable to maintain it any longer and had 
difficulty in going up and down stairs; that his restlessness 
due to pain in the leg caused him to sleep separately from 
his wife; and that he has fallen to the floor several times, 
requiring their assistance to get up.  

In his September 1997 substantive appeal, the veteran argued 
that the RO did not consider functional loss due to pain and 
weakness when rating his disabilities.  

On a January 1998 VA neurological examination, the veteran 
complained of left knee pain.  He reported that sometimes his 
knee was unstable and gave out on him.  He also complained of 
patchy numbness in his left leg especially when he was 
wearing his knee brace too tightly.  He report that due to 
left knee pain he had difficulty performing household work 
and was unable to drive long distances.  On examination, 
there was normal strength in the lower extremities with no 
pronator drift.  Deep tendon reflexes were brisk, except for 
a decreased left ankle jerk.  A sensory examination revealed 
decreased pinprick in a patchy distribution in the L4, L5 
dermatones of the left lower extremity.  The gait was 
antalgic due to left knee pain.  In the impression, the 
doctor stated the veteran's symptoms seemed to be more 
related to his knee condition and that he therefore needed an 
orthopedic evaluation.  The doctor noted that the veteran 
still had residual deficit from the previous sciatic nerve 
involvement but that it seemed to play a secondary role at 
present in his symptoms.  

On a June 1998 VA orthopedic examination, the veteran claimed 
that in recent years his left knee had become more 
symptomatic and that he recently began wearing a knee brace 
to provide a little additional support.  On examination, 
there was a mild valgus deformity while standing.  There was 
marked laxity to varus stress with the joint opening almost 1 
cm., and laxity to varus stress was essentially normal as was 
anterior drawer testing of the anterior cruciate ligament.  
Muscle strength, in extension and flexion, in the left side 
was 4/5 when compared with 5/5 of the right side.  There was 
an approximately 10 degrees of residual flexion contracture 
over the left knee with extremely tight hamstrings.  The knee 
could be passively straightened to within 5 degrees, but the 
veteran was in a great deal of pain when this was attempted.  
A sensory examination showed diminution in sensation to light 
touch over the left L5 distribution.  Deep tendon reflexes 
were 3+ in both lower extremities and 1+ at the triceps surae 
bilaterally.  The veteran was capable of standing from a low-
seated position but required push-off to do so.  He stood 
with a slightly forward flexed trunk and slight knee flexion 
on the left side.  He ambulated with a rather tentative and 
mildly antalgic gait, utilizing a straight cane and a left 
knee brace.  His stance phase was slightly diminished on the 
left side, and there was a slight lateral lurch during such 
phase.  In regard to whether the veteran had any weakness, 
fatigue or incoordination attributable to his service-
connected disabilities, the doctor noted that such was 
already discussed.  In regard to whether the veteran could 
have decreased range of motion with flare-ups, the doctor 
noted that this could not be quantified without examining him 
at the time of such flare-up.  The impression was chronic 
left knee pain with mild left-sided knee flexion contracture 
and degenerative joint changes.  The doctor noted that the 
veteran had a history of some sciatic-type nerve injury which 
could contribute to his left knee flexor weakness.  The 
doctor ordered X-rays of the left knee, which were negative.  

In an August 1999 statement, the veteran indicated that his 
left knee condition continued to worsen, and he requested 
another VA examination.  

On an October 1999 VA orthopedic examination, the veteran 
reported that he worked in school maintenance until 1992 when 
he retired.  He stated that in recent years he had difficulty 
with instability of his left leg and with weakness, which 
caused him to fall frequently.  It was noted that he wore an 
articulating left knee brace for support and occasionally 
used a cane.  The veteran's wife reported that he had been 
ambulating quite a bit less than in the past.  The veteran 
appeared for the examination in a wheelchair.  After removal 
of his brace, there was no evidence of significant bony 
abnormality.  Muscle strength was measured at 3 to 3+ for 
knee extension and 4 for knee flexion.  Active range of 
motion of the left knee was from -5 degrees of full extension 
to 120 degrees of flexion.  The doctor was unable to 
passively extend the left knee fully to neutral.  There was 
moderate laxity to varus stress in the left knee with 
significant joint space opening on the lateral aspect of the 
joint.  There was no significant laxity to varus stress, and 
the anterior drawer was intact.  There was no significant 
palpable effusion in the left knee.  A sensory examination 
revealed moderately decreased sensation to sharp, dull, and 
light touch over a femoral distribution on the left lower 
extremity.  The veteran required some assistance to stand and 
was somewhat unsteady in his stance with a persistent mild 
flexion contracture of the left knee.  A review of X-rays of 
the left knee from June 1998 showed no evidence of 
significant arthritis or degenerative change.  The impression 
was chronic intermittent left knee pain with evidence of some 
lateral ligamentous insufficiency and apparent mild left-
sided femoral neuropathy.  The doctor noted that there was no 
apparent significant osteoarthritis and that the veteran had 
a previous history of inflammation of the sciatic nerve in 
the military.

On an October 1999 VA neurological examination, the veteran 
reported that from 1993 onward he had increasing pain 
centered around the left knee with frequent episodes of the 
leg giving out on him, causing him to fall.  He reported that 
he fell on the average of three to four times every six 
months and that the falls were not associated with any slip 
or trip.  He related that left knee pain sometimes went 
proximally into the thigh and sometimes distally into the 
leg.  He stated at home he could get out of bed, bathe, 
shower, shave, dress, and eat on his own but could not help 
with chores.  On examination, there was a mild increase of 
tone bilaterally in the lower limbs.  In the left lower 
extremity, there was giveaway weakness, and the iliopsoas, 
quadriceps, and hamstrings were weak with a lesser degree of 
weakness in the tibialis anterior, gastrocnemius, and 
extensor hallucis longus.  Deep tendon reflexes were 3+ at 
the left knee and absent at the left ankle.  There was a 
Babinski sign on the left.  A sensory examination showed 
decreased light touch and pinprick in the medial thigh and 
anterolateral, medial, and posterior aspect of the left leg.  
The veteran had a cautious gait with a fair amount of arm 
swing, and he had marked difficulty with toe and heel walk on 
the left.  In the impression, the doctor noted that the 
examination was remarkable for pathologically brisk reflexes 
in the lower limbs and a Babinski sign on the left and that 
against these findings the veteran had decreased light touch 
and pinprick in the territory of the left saphenous, femoral, 
sural, and superficial peroneal nerves.  The doctor found 
marked giveaway weakness, with the veteran showing weakness 
in the distribution of both femoral and sciatic nerves.  The 
overall impression was of lumbosacral plexopathy superimposed 
on an upper motor neuron process, either in the cervical cord 
or the brain stem.  The doctor recommended an electromyogram 
(EMG) and a nerve conduction study of the lower limb.  The 
doctor also noted that the veteran was having falls at a 
fairly significant rate, that he currently used a cane for 
ambulation, and that he had rented a wheelchair.  

In January 2000, the veteran underwent an EMG/nerve 
conduction study at the VA.  The conclusion from the studies 
was a bilateral chronic moderate denervation of lumbosacral, 
leg and paraspinal muscles as well as a loss of sensory axons 
to the lower extremities.  It was noted that denervation did 
not exhibit a proximal-distal gradient, and in other respects 
the data were consistent with a diffuse sensorimotor axonal 
polyneuropathy.  A February 2000 VA medical report shows the 
recent EMG/nerve conduction study was reviewed.  The 
reviewing doctor noted the abnormal findings were bilateral 
and the diagnosis was unclear (various differential diagnoses 
were discussed).

In a February 2000 decision, the RO assigned a 20 percent 
rating for a left knee disability, recharacterized as 
ligamentous laxity of the left knee, effective from December 
1995.  

II.  Analysis

The veteran contends that his service-connected left knee 
disability and left leg sciatic neuritis are more disabling 
than reflected by the ratings assigned by the RO.  It is 
noted that his claims are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  The Board is satisfied that all 
relevant evidence has been properly developed and that no 
further assistance is required to comply with the duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating, such as in this case pertaining to the 
veteran's left leg sciatic neuritis; the more recent evidence 
is generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

1.  Left Knee Disability

The veteran's left knee disability is currently rated as 20 
percent disabling under 38 C.F.R. 4.71a, Code 5257.  Under 
this code, a 20 percent rating is assigned for moderate 
impairment of the knee with recurrent subluxation or lateral 
instability, and a 30 percent rating is assigned for severe 
impairment of the knee with recurrent subluxation or lateral 
instability.  

It is also noted that separate ratings may be assigned for 
arthritis with limitation of motion of a knee (Codes 5003-
5010) and for instability of a knee (Code 5257). VAOPGCPREC 
23-97 and 9-98.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
When there is arthritis with at least some limitation of 
motion, but to a degree which would be noncompensable under a 
limitation-of-motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 
noncompensable.  Flexion limited to 45 degrees is rated as 10 
percent disabling; flexion limited to 30 degrees is rated as 
20 percent disabling; and flexion limited to 15 degrees is 
rated as 30 percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension of the leg to 5 degrees is evaluated 
as noncompensable.  Extension limited to 10 degrees is rated 
as 10 percent disabling; extension limited to 15 degrees is 
rated as 20 percent disabling; extension limited to 20 
degrees is rated as 30 percent disabling; extension limited 
to 30 degrees is rated as 40 percent disabling; and extension 
limited to 45 degrees is evaluated as 50 percent disabling.  
38 C.F.R. § 4.71a, Code 5261.  

The medical evidence shows that the manifestations of the 
veteran's service-connected left knee disability involve 
instability and some limitation of motion.  His initial knee 
complaints were in June 1995, pertaining to pain.  He 
received several diagnoses of left knee arthritis; however, 
none of the related clinical records indicate that the 
diagnosis was confirmed by X-rays of the left knee.  In fact, 
in June 1998, when the left knee was X-rayed in conjunction 
with a VA examination, the findings were negative for 
arthritis, and such was pointed out at the October 1999 VA 
examination.  In the absence of left knee arthritis confirmed 
by X-rays, a separate rating for arthritis of the left knee 
is not warranted in this case, and the applicable rating 
criteria to be considered for the veteran's left knee are 
found under Code 5257 for instability and under Codes 5260 or 
5261 for limitation of motion.  

In regard to the veteran's limited motion of the left knee, 
the medical evidence shows that on a 1998 VA examination 
there was an approximately 10 degrees of residual flexion 
contracture over the knee and the knee could be passively 
straightened to within 5 degrees.  On a 1999 VA examination, 
the veteran had from -5 degrees of full extension to 120 
degrees of flexion.  This represents noncompensable 
limitation of motion, and there is no probative evidence of a 
compensable degree of limitation of motion due to pain on use 
or during flare-ups  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The most significant manifestation of the veteran's left knee 
disability is laxity.  The extent of knee laxity was assessed 
initially on a 1998 VA examination, where it was noted that 
the veteran had marked laxity to varus stress with the knee 
joint opening almost 1 cm.  On a 1999 VA examination, there 
was moderate laxity to varus stress in the knee with 
significant joint space opening, and the diagnosis was 
chronic intermittent left knee pain with evidence of some 
lateral ligamentous insufficiency.  The veteran used a left 
knee brace for additional support.  Considering all the 
evidence, the Board finds that no more than a 20 percent 
rating for moderate lateral instability under Code 5257 is 
warranted.  Moreover, the evidence shows the condition has 
remained 20 percent disabling at all times since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999) ("staged ratings" should be considered 
for various periods of time in cases involving initial 
ratings).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Left Leg Sciatic Neuritis

The veteran's left leg sciatic neuritis is currently rated as 
10 percent disabling. Under 38 C.F.R. 4.124a, Code 8520, 
which pertains to paralysis of the sciatic nerve, a 10 
percent rating is warranted for mild incomplete paralysis of 
the sciatic nerve of the leg; a 20 percent rating is 
warranted for moderate incomplete paralysis; a 40 percent 
rating is warranted for moderately severe incomplete 
paralysis; and a 60 percent rating is warranted for severe 
incomplete paralysis, with marked muscular atrophy.  Code 
8620 pertains to neuritis of the sciatic nerve and provides 
the same ratings.  

With regard to manifestations of impairment of the sciatic 
nerve, there is no evidence of neuritis of the left leg for 
many years until recently in 1995 when the veteran reported 
sensory problems.  On a 1996 VA examination, there was 
giveaway weakness in the left lower extremity (foot) and 
reflexes were mildly depressed in the left ankle.  On a 
January 1998 VA examination, there was decreased left ankle 
jerk and decreased sensation to pinprick in patchy 
distribution.  On a June 1998 VA examination, there was 
decreased sensation to light touch over the L5 distribution, 
and deep tendon reflexes were 3+ in the left leg and 1+ at 
the triceps surae.  Also, the veteran required a push-off 
when standing from a low-seated position.  On an October 1999 
orthopedic VA examination, the veteran's muscle strength was 
3 to 3+ for knee extension and 4 for knee flexion, and 
sensation in the leg was moderately decreased to sharp, dull, 
and light touch.  On an October 1999 neurological VA 
examination, there was giveaway weakness, deep tendon 
reflexes that were 3+ at the knee and absent at the ankle, 
and a Babinski sign.  There was also decreased sensation to 
light touch and pinprick, and the veteran demonstrated 
problems in toe and heel walking on the left side.  The VA 
doctor found marked giveaway weakness, with weakness evident 
in the distribution of the femoral and sciatic nerves.  A 
January 2000 EMG/nerve conduction study showed moderate 
denervation of leg muscles and sensory loss.  However, a 
February 2000 review of that study points out that abnormal 
findings were bilateral and that various differential 
diagnoses had to be considered.

It is not entirely clear that the veteran's recent left lower 
extremity neurological problems are due to his service-
connected left leg sciatic neuritis.  Some of the medical 
records suggest neurological problems may be associated with 
a general process which is non-service-connected.  However, 
applying the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)) in favor of the veteran, the Board concludes that 
service-connected left leg sciatic neuritis is now productive 
of moderate incomplete paralysis, ratable at 20 percent under 
Code 8620.  Accordingly, an increased rating, to 20 percent, 
for condition is granted.  


ORDER

A rating higher than 20 percent for a left knee disability is 
denied.  

An increased rating, to 20 percent, for left leg sciatic 
neuritis is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

